Exhibit 10.33
EXCLUSIVE TECHNICAL AND CONSULTING SERVICE AGREEMENT
(CHINESE CHARACTERS) [c17382c1738233.gif]
This Exclusive Technical and Consulting Service Agreement (the “Agreement”) is
made and entered into effective as of May 9, 2011 between the following parties:
(CHINESE CHARACTERS) [c17382c1738234.gif]
Party A: Taian Yisheng Management & Consulting Co., Ltd., a wholly foreign-owned
enterprise duly established and valid existing under the laws of the People’s
Republic of China (“PRC”). Registered Address: Ruixing industry park, Dongping
County, Shandong Province, China.

     
(CHINESE CHARACTERS) [c17382c1738235.gif]
  (CHINESE CHARACTERS) [c17382c1738237.gif]
(CHINESE CHARACTERS) [c17382c1738236.gif]
  (CHINESE CHARACTERS) [c17382c1738238.gif]

     
Party B:
  Shandong Xiangrui Pharmacy Co., Ltd
 
  Address: Pengji Town, Dongping County, Shandong Province
 
  Legal Representative:Mr. Huang Lingfa
 
   
(CHINESE CHARACTERS) [c17382c1738239.gif]
  (CHINESE CHARACTERS) [c17382c1738240.gif]

WHEREAS, Party A is a wholly foreign-owned enterprise duly established under the
laws of the PRC and possesses relevant technical and consulting service
resources.
(CHINESE CHARACTERS) [c17382c1738241.gif]
WHEREAS, Party B is a limited liability company duly established and valid
existing under the laws of the PRC. Party A agrees to provide Party B with
relevant technical and consulting service, and Party B agrees to accept the
technical and consulting service provided by Party A pursuant to the terms and
conditions herein.
(CHINESE CHARACTERS) [c17382c1738242.gif]
NOW THEREFORE, intending to be bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto agree as follows:
(CHINESE CHARACTERS) [c17382c1738243.gif]
ARTICLE I
(CHINESE CHARACTERS) [c17382c1738244.gif]
TECHNICAL AND CONSULTING SERVICE, EXCLUSIVE RIGHTS
(CHINESE CHARACTERS) [c17382c1738245.gif]

1.1   Party A shall provide the exclusive technical and consulting service to
Party B in accordance with this Agreement.

1.1   (CHINESE CHARACTERS) [c17382c1738246.gif]

 

 



--------------------------------------------------------------------------------



 



1.2   Party B agrees to accept the technical and consulting service provided by
Party A. Party B further agrees that during the performance of this Agreement,
Party B shall not accept technical and consulting service from any other party
without the prior written consent of Party A.

1.2   (CHINESE CHARACTERS) [c17382c1738247.gif]

1.3   Party A shall be the exclusive owner of all right, title and interest in
any and all intellectual property rights arising out of the performance of this
Agreement, including without limitation, copyright, patent, technology secrets
and business secret, regardless of whether developed by Party A or by Party B.



1.3   (CHINESE CHARACTERS) [c17382c1738248.gif]

ARTICLE II
(CHINESE CHARACTERS) [c17382c1738249.gif]
PAYMENT FOR THE TECHNICAL AND CONSULTING SERVICE FEE
(CHINESE CHARACTERS) [c17382c1738250.gif]

2.1   Both Parties agree that Party B shall pay the consulting service fee
related to the services stipulated in Article 1.1 of this Agreement (the
“Consulting Service Fee”) to Party A pursuant to the provision of Article 2.2
hereunder.

2.1   (CHINESE CHARACTERS) [c17382c1738251.gif]

2.2   During the term of this Agreement, the amount of the Consulting Service
Fee shall be 100% of the before tax net income earned by Party B in each year.

2.2   (CHINESE CHARACTERS) [c17382c1738252.gif]

2.3   In addition to the aforementioned Consulting Service Fee, Party B agrees
to reimburse all of Party A’s expenditures relating to the performance of this
Agreement, including without limitation, travel expenses, expert fees, printing
fees and postage.

2.3   (CHINESE CHARACTERS) [c17382c1738253.gif]

2.4   In addition to the aforementioned Consulting Service Fee, Party B agrees
to reimburse Party A for the expenses and costs including taxes and tariffs
(excluding income tax), which are related to the performance of this Agreement
and paid by Party A.

2.4   (CHINESE CHARACTERS) [c17382c1738254.gif]

2.5   Party B shall submit a Consulting Service Fee report under this Agreement
(“Service Fee Report”) to Party A within 15 working days after every period of
settlement (annually), and shall pay the aforementioned Consulting Service Fee
to the bank account designated by Party A in RMB via bank transfer within 15
working days after receiving the notice of payment from Party A at the request
of Party A. In the event that Party B fails to pay the Consulting Service Fee
and other expenses payable under this Agreement on time, Party B shall pay Party
A an overdue fine at the annual interest rate of 8% (compound interest)
calculated from the overdue date.

 

2



--------------------------------------------------------------------------------



 



2.5   (CHINESE CHARACTERS) [c17382c1738255.gif]

2.6   Party B shall retain a separate account for the Consulting Service Fee
under this Agreement. Party A has the right, at any time, to appoint its
employee or a Chinese or international accountant (at its own cost) to review
and audit Party B’s accounting books relating to consultation service during any
period of settlement. Party B shall provide any and all documents, bookings,
records, materials and information which the employee or the accountant of Party
A deems necessary, as well as all conveniences and assistance. The audit report
submitted by Party A’s employee shall be final and conclusive, unless Party B
disputes such report within 7 days after receiving the report. Any audit report
submitted by an accountant shall be final and conclusive. In accordance with the
Consulting Service Fee confirmed in the audit report, Party A has the right to
give Party B notice of payment at any time after the audit report is submitted.
Party B shall make the payment pursuant to Article 2.5 within 15 working days
after receiving the notice of payment.

2.6   (CHINESE CHARACTERS) [c17382c1738256.gif]

2.7   Any payment Party B makes to Party A under this Agreement will include
deductions for taxes, bank charges and any other related charges or expenses.

2.7   (CHINESE CHARACTERS) [c17382c1738257.gif]

ARTICLE III
(CHINESE CHARACTERS) [c17382c1738258.gif]
REPRESENTATIONS AND WARRANTIES
(CHINESE CHARACTERS) [c17382c1738259.gif]

3.1   Party A hereby represents and warrants as follows:   3.1   (CHINESE
CHARACTERS) [c17382c1738260.gif]

  3.1.1   Party A has the power within its constitutional documents and scope of
business to execute and perform this Agreement and has taken all necessary
action to obtain all necessary consents and approvals from third parties and
relevant authorities. The execution and performance of this Agreement does not
and will not result in any violation of enforceable or effective laws or
contractual limitations that impact Party A.

  3.1.1   (CHINESE CHARACTERS) [c17382c1738261.gif]

 

3



--------------------------------------------------------------------------------



 



  3.1.2   Upon its execution, this Agreement will constitute the legal, valid
and binding obligation of Party A, enforceable against it in accordance with its
terms.

  3.1.2   (CHINESE CHARACTERS) [c17382c1738262.gif]

3.2   Party B hereby represents and warrants as follows:   3.2   (CHINESE
CHARACTERS) [c17382c1738263.gif]

  3.2.1   Party B is a company duly registered and valid existing under the laws
of the PRC and is authorized to enter into this Agreement.

  3.2.1   (CHINESE CHARACTERS) [c17382c1738264.gif]

  3.2.2   Party B has the power within its constitutional documents and scope of
business to execute and perform this Agreement and has taken all necessary
action to obtain all necessary consents and approvals from third parties and
relevant authorities. The execution and performance of this Agreement does not
and will not result in any violation of enforceable or effective laws or
contractual limitations that impact Party B.

  3.2.2   (CHINESE CHARACTERS) [c17382c1738265.gif]

  3.2.3   Upon its execution, this Agreement shall constitute the legal, valid
and binding obligation of Party B, enforceable against it in accordance with its
terms.

  3.2.3   (CHINESE CHARACTERS) [c17382c1738266.gif]

ARTICLE IV
(CHINESE CHARACTERS) [c17382c1738267.gif]
CONFIDENTIALITY
(CHINESE CHARACTERS) [c17382c1738268.gif]

4.1   Party B agrees that it shall adopt reasonable methods to protect the
confidentiality of Party A’s confidential information and materials (hereinafter
referred to as (“Confidential Information”) which it may have access to under
this Agreement. Without prior written consent, Party B shall not disclose, give
or transfer the Confidential Information to any other party. Once this Agreement
is terminated, Party B shall return to Party A any documents, information or
software which contains the Confidential Information, or destroy the
aforementioned objects, and shall completely delete all Confidential Information
in any memory equipment and shall not continue to use or permit any third party
to use any Confidential Information through any method.

4.1   (CHINESE CHARACTERS) [c17382c1738269.gif]

4.2   Both Parties agree that this article will survive any amendment,
cancellation or termination of this Agreement.

4.2   (CHINESE CHARACTERS) [c17382c1738270.gif]

 

4



--------------------------------------------------------------------------------



 



ARTICLE V
(CHINESE CHARACTERS) [c17382c1738271.gif]
INDEMNITIES
(CHINESE CHARACTERS) [c17382c1738272.gif]

5.1   Party B shall indemnify Party A against any loss, damage, liability or
expense suffered or incurred by Party A as a result of or arising out of any
litigation, claim or compensation request relating to the service provided by
Party A to Party B pursuant to this Agreement.

5.1   (CHINESE CHARACTERS) [c17382c1738273.gif]

ARTICLE VI
(CHINESE CHARACTERS) [c17382c1738274.gif]
EFFECTIVENESS AND TERM OF THIS AGREEMENT
(CHINESE CHARACTERS) [c17382c1738275.gif]

6.1   This Agreement shall be executed and come into effect as of the date first
set forth above. This Agreement shall expire on the date that is twenty-five
(25) years following the date hereof.

6.1   (CHINESE CHARACTERS) [c17382c1738276.gif]

6.2   This Agreement may be extended prior to termination, the period of
extension shall be decided by both Parties hereto and stipulated in a written
confirmation.

6.2   (CHINESE CHARACTERS) [c17382c1738277.gif]

ARTICLE VII
(CHINESE CHARACTERS) [c17382c1738278.gif]
TERMINATION OF THE AGREEMENT
(CHINESE CHARACTERS) [c17382c1738279.gif]

7.1   The Agreement shall terminate automatically upon the date of expiration
unless otherwise extended in accordance with its terms.

7.1   (CHINESE CHARACTERS) [c17382c1738280.gif]

7.2   During the term of this Agreement, Party B may not terminate this
Agreement except in the case of gross negligence, bankruptcy, fraud or other
illegal action on the part of Party A. In the case of expiration of Party B’s
business term, this Agreement could be terminated by notice from Party B to
Party A.

7.2   (CHINESE CHARACTERS) [c17382c1738281.gif]

7.3   The rights and obligations of both Parties under Article IV and Article V
of this Agreement shall survive after the termination of this Agreement.

7.3   (CHINESE CHARACTERS) [c17382c1738282.gif]

 

5



--------------------------------------------------------------------------------



 



ARTICLE VIII
(CHINESE CHARACTERS) [c17382c1738283.gif]
DISPUTE SETTLEMENT
(CHINESE CHARACTERS) [c17382c1738284.gif]

8.1   The Parties shall strive to settle any disputes arising out of this
Agreement or in connection with this Agreement through mediation in good faith.
In case no settlement can be reached through mediation, each Party can submit
such matter to the Shanghai Sub-commission of China International Economic and
Trade Arbitration Committee for arbitration pursuant to the arbitration rules
then in effect. The arbitration shall be held in Shanghai. The language for the
arbitration shall be Chinese. The arbitration result shall be final and binding
upon both Parties.

8.1   (CHINESE CHARACTERS) [c17382c1738285.gif]

ARTICLE IX
(CHINESE CHARACTERS) [c17382c1738286.gif]
FORCE MAJEURE
(CHINESE CHARACTERS) [c17382c1738287.gif]

9.1   The term “Force Majeure Event” shall mean any event which is out of the
control of each Party, and which would be unavoidable or insurmountable even if
the Party affected by such event paid reasonable attention to it. A Force
Majeure Event shall include, but not be limited to, government actions, natural
disasters, fire, explosion, typhoons, floods, earthquakes, tide, lightning or
war. However, any lack of credit, assets or financing shall not be deemed as a
Force Majeure Event. The Party affected by the occurrence of a Force Majeure
Event and seeking an exemption from performing the obligations under this
Agreement shall inform the other Party of the exemption from the obligations as
soon as reasonably possible and provide the other Party with the steps it
intends to take to fulfill its obligations under this Agreement.

9.1   (CHINESE CHARACTERS) [c17382c1738288.gif]

9.2   If the performance of this Agreement is delayed or impeded by an
aforementioned Force Majeure Event, the Party affected by such a Force Majeure
Event shall be free from any obligation under this Agreement to the extent it is
delayed or impeded. The affected Party shall make reasonable best efforts to
reduce or eliminate the effect of the Force Majeure Event, and shall make
reasonable best efforts to resume the performance of the obligations delayed or
impeded by the Force Majeure Event. Upon termination of the Force Majeure Event,
the Parties agree to use reasonable best efforts to resume the performance of
the obligations under this Agreement.

9.2   (CHINESE CHARACTERS) [c17382c1738289.gif]

 

6



--------------------------------------------------------------------------------



 



ARTICLE X
(CHINESE CHARACTERS) [c17382c1738290.gif]
NOTICES
(CHINESE CHARACTERS) [c17382c1738291.gif]

10.1   Any notice given by either Party hereto for the purpose of performing the
rights and obligations hereunder shall be in writing. When such notice is
delivered personally, the time of notice is the time when such notice actually
reaches the addressee; when such notice is transmitted by telex or facsimile,
the notice time is the time when such notice is transmitted. If such notice does
not reach the addressee on a business day or reaches the addressee after the
business time, the next business day following such day is the date of notice.
The delivery place is the address first written above of the Parties hereto or
the address advised in writing from time to time. Written method includes fax
and telefax.

10.1   (CHINESE CHARACTERS) [c17382c1738292.gif]

ARTICLE XI
(CHINESE CHARACTERS) [c17382c1738293.gif]
ASSIGNMENT
(CHINESE CHARACTERS) [c17382c1738295.gif]

11.1   Party B may not assign or transfer any rights or obligations under this
Agreement to any third party without the prior written consent of Party A.

11.1   (CHINESE CHARACTERS) [c17382c1738296.gif]

ARTICLE XII
(CHINESE CHARACTERS) [c17382c1738297.gif]
SEVERABILITY
(CHINESE CHARACTERS) [c17382c1738298.gif]

12.1   If any of the terms of this Agreement is invalid, illegal or
unenforceable due to its non-compliance with applicable law, the validity and
enforceability of the other terms hereof shall nevertheless remain unaffected.

12.1   (CHINESE CHARACTERS) [c17382c1738299.gif]

 

7



--------------------------------------------------------------------------------



 



ARTICLE XIII
(CHINESE CHARACTERS) [c17382c17382100.gif]
AMENDMENTS AND SUPPLEMENT
(CHINESE CHARACTERS) [c17382c17382101.gif]

13.1   Any amendment or supplement to this Agreement shall be effective if made
in writing and signed by both of the Parties hereto, and the amendment and
supplement shall be part of this Agreement and shall have the same legal effect
as this Agreement.

13.1   (CHINESE CHARACTERS) [c17382c17382102.gif]

ARTICLE XIV
(CHINESE CHARACTERS) [c17382c17382103.gif]
GOVERNING LAW AND LANGUAGES
(CHINESE CHARACTERS) [c17382c17382104.gif]

14.1   This Agreement shall be governed by, construed in all respects and
performed in accordance with the laws of the PRC.

14.1   (CHINESE CHARACTERS) [c17382c17382105.gif]

14.2   This Agreement is executed both in Chinese and English. The Chinese
version will prevail in the event of any inconsistency between the English and
any Chinese translations thereof.

14.2   (CHINESE CHARACTERS) [c17382c17382106.gif]

 

8



--------------------------------------------------------------------------------



 



[Exclusive Technical and Consulting Service Agreement —Signature Page]
(CHINESE CHARACTERS) [c17382c17382107.gif]
IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.
(CHINESE CHARACTERS) [c17382c17382108.gif]

                      Part A: Taian Yisheng Management & Consulting Co., Ltd.,  
      (CHINESE CHARACTERS) [c17382c17382109.gif]    
 
               
 
  By:        
 
      Name:        
 
                    Part B: Shandong Xiangrui Pharmacy Co., Ltd         (CHINESE
CHARACTERS) [c17382c17382110.gif]    
 
               
 
  By:        
 
      Name:        

 

9